DOUBLELINE FUNDS TRUST FIRST AMENDMENT TO THE CUSTODY AGREEMENT THIS FIRST AMENDMENT, dated as of the 25th day of August, 2010, to the Custody Agreement dated as of March 25, 2010 (the "Custody Agreement"), is entered into by and between DOUBLELINE FUNDS TRUST, a Delaware statutory trust, (the “Trust”) and U.S. BANK NATIONAL ASSOCIATION (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Custody Agreement; and WHEREAS, the parties desire to amend the Custody Agreement to add a Fund; and WHEREAS, Article XV, Section 15.02 of the Custody Agreement allows for its amendment by a written instrument executed by both parties and authorized or approved by the Board of Trustees. NOW, THEREFORE, the parties agree as follows: Exhibit C of the Custody Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. DOUBLELINE FUNDS TRUST U.S. BANK NATIONAL ASSOCIATION By: /s/Ronald Redell By: /s/Michael R. McVoy Name: Ronald Redell Name: Michael R. McVoy Title: President Title: Vice President 1 Amended Exhibit C to the Custody Agreement – DoubleLine Funds Fund Names Separate Series of DoubleLine Funds Trust Name of Series DoubleLine Total Return Bond Fund DoubleLine Core Fixed Income Fund DoubleLine Emerging Markets Fixed Income Fund DoubleLine Multi-Asset Growth Fund And any other Funds listed in the then current Prospectus. 2
